IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


MOZELLE GOUDY,                            :   No. 38 WAP 2018
                                          :
                   Appellant              :   Appeal from the Order of the
                                          :   Commonwealth Court dated August 8,
                                          :   2018 at No. 378 MD 2018.
             v.                           :
                                          :
                                          :
ATTORNEY GENERAL, JOSH SHAPIRO            :
HEAD OF DEPARTMENT OF                     :
CORRECTIONS JOHN WETZEL, AND              :
SUPERINTENDENT OF SCI-BENNER,             :
ROBERT MARSH, ET AL.,                     :
                                          :
                   Appellees              :


                                    ORDER


PER CURIAM
      AND NOW, this 26th day of March, 2019, the Order of the Commonwealth

Court is hereby AFFIRMED.